Case: 6:11-cr-00079-GFVT-HAI Doc #: 268 Filed: 08/11/21 Page: 1 of 4 - Page ID#: 794




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                        )
                                                   )
         Plaintiff,                                )    Crim. No. 6:11-cr-00079-GFVT-HAI-6
                                                   )
  V.                                               )
                                                   )
  SHANE COLLINS,                                   )                    ORDER
                                                   )
                                                   )
         Defendant.

                                       *** *** *** ***

        This matter is before the Court on the Report and Recommendation filed by United States

 Magistrate Judge Hanly A. Ingram. [R. 266.] Defendant Shane Collins has been charged with

 violating his terms of supervised release. In February of 2013, this Court sentenced Mr. Collins

 to 111 months imprisonment followed by a three-year term of supervised release following his

 guilty plea to conspiracy to distribute oxycodone and methadone. [R. 187.]

        Mr. Collins began his term of supervised release on July 11, 2019. Less than one year

 later, on February 13, 2020, the USPO issued a Supervised Release Violation Report that

 charged Mr. Collins with two violations related to a failure to report as directed and moving

 away from his home in violation of his terms of supervised release. [R. 236.] Mr. Collins was

 sentenced to time served, followed by a new 36-month term of supervision which included

 twelve consecutive weekends of home confinement in lieu of an intermittent-confinement

 condition. [Id.] Mr. Collins was subsequently release on April 14, 2020 but was required to

 fulfill his weekend home-confinement condition.
Case: 6:11-cr-00079-GFVT-HAI Doc #: 268 Filed: 08/11/21 Page: 2 of 4 - Page ID#: 795




         On April 5, 2021, the USPO again issued a Supervise Release Violation Report that

 charged Mr. Collins with one violation. Specifically, Mr. Collins was found to have left his

 home and changed his cell phone number in violation of his intermittent-home-confinement

 condition. [See R. 266 at 2.] This was a Grade-C violation.

         Judge Ingram conducted an initial appearance on May 4, 2021 and scheduled a final

 hearing for June 3, 2021. [Id.] Prior to the final hearing, the USPO issued an Addendum to the

 Report charging Mr. Collins with two additional violations related to a subsequent USPO visit to

 Mr. Collins’ home: a Grade-B violation for using methamphetamine and marijuana 1 and a

 Grade-B violation for committing another federal, state, or local crime in relation to his drug use.

 [Id.] At the final hearing, Mr. Collins entered a knowing, voluntary, and intelligent stipulation to

 all violations. [Id.]

         After the final hearing, Judge Ingram carefully reviewed the entire record and considered

 the section 3553 factors in making his recommended disposition. Judge Ingram determined that

 Mr. Collins’ admitted violations would qualify as two Grade-C violations and one Grade-B

 violation, and given Mr. Collins’ criminal history category of II, his imprisonment range under

 USSG § 7B1.4(a) was six-to-twelve months. [R. 266 at 4.] Further, Judge Ingram found that

 Mr. Collins’ conviction does not carry a maximum term of supervised release. [Id. at 5.] In

 making his recommendation, Judge Ingram: (1) considered the underlying nature of Mr. Collins’

 drug trafficking crime serious; (2) noted the escalation in Mr. Collins’ supervised release

 violations and the threat to the public that his methamphetamine use brings; (3) emphasized the

 prior leniency that this Court has given Mr. Collins, to no avail; and (4) recognized Mr. Collins’

 need for additional mental health treatment. [R. 266 at 7–8.] Judge Ingram made the following


 1
  Judge Stinnett properly considered what would have been a Grade-C violation to a Grade-B violation in light of
 Mr. Collins’ prior drug conviction.

                                                         2
Case: 6:11-cr-00079-GFVT-HAI Doc #: 268 Filed: 08/11/21 Page: 3 of 4 - Page ID#: 796




 recommendations: (1) Mr. Collins be found guilty of all three violations; (2) revocation with a

 term of imprisonment of ten (10) months; and (3) upon release, imposition of a new twenty-four-

 month (24) term of supervised release under this Court’s previous conditions [R. 236] with the

 added condition that Mr. Collins must fully comply with any mental health treatment at the

 direction and discretion of the probation officer. [Id.]

        Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

 Recommendation advises the parties that objections must be filed within fourteen (14) days of

 service. [Id.]; see 28 U.S.C. § 636(b)(1). Mr. Collins has not filed any objections to Judge

 Ingram’s Report and Recommendation. Further, on July 20, 2021, Mr. Collins filed a waiver of

 allocution. [R. 267.]

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

 objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

 or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

 151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

 also barred from appealing to a district court’s order adopting that report and recommendation.

 United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

 the record and agrees with Judge Ingram’s recommended disposition.

        Accordingly, it is hereby ORDERED as follows:

        1. The Report and Recommendation made as to Defendant Shane Collins [R. 266] is

            ADOPTED as and for the opinion of the Court;

        2. Mr. Collins is found GUILTY of all three violations;

        3. Mr. Collins is SENTENCED to a ten-month (10) term of imprisonment;



                                                   3
Case: 6:11-cr-00079-GFVT-HAI Doc #: 268 Filed: 08/11/21 Page: 4 of 4 - Page ID#: 797




       4. Supervised release is REIMPOSED for a period of twenty-four (24) months under

           this Court’s previous conditions [R. 236] with the added condition that Mr. Collins

           must fully comply with any mental health treatment at the direction and discretion of

           the probation officer.




           This the 11th day of August, 2021.




                                                4
